DETAILED OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Applicant's Election
01.	Responding to the 3/19/2021 "Restriction Requirement," the 5/11/2021 Response [hereinafter "5/11 Response"] elected, without traverse, GROUP I, (including claims 1-6) for prosecution on the merits. 
Accordingly, the 9/7/2021 Office Action withdrew claims 7-17 from further consideration as being drawn to non-elected inventions. See 37 CFR § 1.142(b). The 9/7/2021 Office Action also made Final the Restriction Requirement. 
The 12/7/2021 Response added new claim 18 to GROUP I.
The 3/19/2021 Restriction Requirement and its Finality are proper, and they are therefore maintained.
35 U.S.C. § 112 Rejections of the Claims
02.	The following is a quotation of relevant section(s) of 35 U.S.C. § 112: 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter [that] the inventor or a joint inventor regards as the invention. 
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
03.	Claims 18 is rejected under 35 U.S.C. § 112(a) 112, first paragraph, as lacking written description support in the specification.
A Response overcoming this rejection under 35 U.S.C. § 112(a) of claim 18 obviates: 
(1) the rejection under 35 U.S.C. § 102 (a)(1), infra, of claim 18 as anticipated by WIPO publication WO-2018035086 to Westcott et al. (PGPub US 2019/0170681 of a patent application by Westcott et al. [hereinafter "Westcott"] is provided as the US/English equivalent and references in this Office Action are with respect to the US PGPub) because claim 18 does not have the benefit of the effective filing date of Westcott.
The detailed description of the as filed application shows two (underlined herein for emphasis) spacers, without providing any indication that invention might have a scope including only one spacer, which claim 18 now expressly includes as scope. 
The as filed disclosure of the invention fails to contain the following subject matter: 
a.	"comprising a spacer, wherein the spacer is configured to separate the gate from one of the source terminal and the drain terminal,"
in such a way as to reasonably convey to one skilled in the relevant art that Applicants, at the time the application was filed, had possession of the invention as including the matter the 6/17/2022 amendments introduce by amending claim 18. 
The 6/17/2022 Response [hereinafter " MM/DD Response"] not only amends claim 18 to recite feature(s) lacking written description in the as filed specification, it also contends the added feature(s) as being "not previously … recited," but provides no support for any reference wherein the recited feature is at all supported. 
"A simple statement such as 'Applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ___ in the application as filed'" meets the PTO's burden of showing "the prima facie standard for a lack of written description rejection [of a claim]" if the following three prongs are met: 
"[(1) the rejected claim a] new or amended claim[; (2)] the support for the limitation is not apparent[; and (3) A]pplicant[s have] not pointed out where the limitation is supported."
See, Hyatt v. Dudas, 492 F.3d 1365, 1370, 83 U.S.P.Q.2d 1373 1376 (Fed. Cir. 2007) ("hold[ing] that [then M.P.E.P. ]§ 2163.04(I)(B) as written [to be] a lawful formulation of the prima facie standard for a lack of written description rejection").
In ICU Medical, Inc. v. Alaris Medical Systems, Inc., 90 USPQ2d 1072 (Fed. Cir., 2009), the Federal Circuit upheld the District Court's summary judgment of unpatentability for lack of written description, as required under 35 U.S.C. § 112, first paragraph. The Federal Circuit noted that:
The purpose of the written description requirement is to ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification. This requirement protects the quid pro quo between inventors and the public, whereby the public receives meaningful disclosure in exchange for being excluded from practicing the invention for a limited ... time. To satisfy the written description requirement, a patent applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, [the applicant] was in possession of the invention. The invention is, for purposes of the written description inquiry, whatever is now claimed. Such description need not recite the claimed invention in haec verba [BUT] must do more than merely disclose that which would render the claimed invention obvious [because] § 112, ¶ 1 requires that the written description actually or inherently disclose the claim element. (Quotations omitted; underlined by Examiner for emphasis). 
According to ICU Medical (see ICU Medical, 90 USPQ2d, at 1077), therefore, "[t]o satisfy the written description requirement":
(1) "[A]pplicant[s] must 'convey with reasonable clarity to those skilled in the art that, as of the filing date sought, [that Applicants were] in possession of the invention[;]'" and, 
(2) although "[s]uch description need not recite the claimed invention in haec verba[, such description] must do more than merely disclose that which would render the claimed invention obvious."
To provide written description support by being anticipatory, a disclosure "ha[s] to show the claimed invention arranged or combined in the same way as recited in the claim." Net MoneyIN Inc. v. VeriSign Inc., 88 USPQ2d 1751, 1759 (Fed. Cir., 2008) (bolded herein for emphasis; the Federal Circuit overturning a District Court's finding of anticipation). "[U]nless a [disclosure] discloses within the four corners of the document not only all of the limitations claimed but also all of the limitations arranged or combined in the same way as recited in the claim, it cannot be said to prove prior invention of the thing claimed …" See, Net MoneyIN, 88 USPQ2d, at 1759.
The Net MoneyIN Court reviewed a "disclos[ure of] two separate [embodiments] for processing an Internet credit card transaction[ and noted that n]either of these [embodiments] contains all five links arranged or combined in the same way as claimed[, and, therefore, held the disclosure] cannot anticipate the … claim." See, Net MoneyIN, 88 USPQ2d, at 1759.
The Net MoneyIN Court found "[t]he District Court was … wrong to combine parts of … separate [disclosed embodiments to] conclud[e] that [the] claim was anticipated." The court emphasized that "there may be only slight differences between the [disclosed embodiments] and the … claim[, b]ut differences between the [disclosure] and a claimed invention, however slight, invoke the question of obviousness, not anticipation." See, Net MoneyIN, 88 USPQ2d, at 1759-1760; bolded herein for emphasis.
According to the ICU Medical and Net MoneyIN precedents, therefore, a new or amended claim would have written description support in an as filed application if the as filed application: 
(1) actually or inherently discloses the individual features of the new or amended claim, and 
(2) discloses the individual features as arranged or combined in the same way as recited in the new or amended claim. 
The 6/17 Response amends claim 18 to now recite "comprising a spacer, wherein the spacer is configured to separate the gate from one of the source terminal and the drain terminal."
The first prong, therefore, is satisfied. 
With respect to claim 18, moreover, "the support for the [above quoted] limitation is not apparent" in the disclosure of the as filed application. 
Specifically, neither the as filed detailed description nor the as filed figures nor the original claims indicate that the invention might include "comprising a spacer, wherein the spacer is configured to separate the gate from one of the source terminal and the drain terminal," arranged with other features in the same way as recited in pending, amended claim 18, wherein the scope is limited to one, and only one, spacer as the pending, amended claim 18 includes as a scope of the invention. 
Moreover, searching the as filed application for "spacer" always yields a description wherein pairs of spacers is used. See, e.g., FIG. 2A, showing a material/layer partially covering the tops of 3a and 3b, one side of 3a and 3b, and the two ends of the top of the channel 2 that contact 3a and 3b. 
The second prong, therefore, is also satisfied. 
The 6/17 Response, moreover, "has not pointed out where the" as filed application provides written description support for "comprising a spacer, wherein the spacer is configured to separate the gate from one of the source terminal and the drain terminal," as claim 18 now recites. 
The third prong, therefore, is also satisfied. 
Furthermore, the as filed application also neither actually nor inherently teaches "comprising a spacer, wherein the spacer is configured to separate the gate from one of the source terminal and the drain terminal," claim 18 now recites. 
Specifically, neither the as filed detailed description nor the as filed figures nor the original claims indicate that the invention might include "comprising a spacer, wherein the spacer is configured to separate the gate from one of the source terminal and the drain terminal," arranged with other features in the same way as recited in claim 18. 
And the invention disclosed in the as filed application would not require "comprising a spacer, wherein the spacer is configured to separate the gate from one of the source terminal and the drain terminal" because a single spacer can be used, as now the scope of claim 18 specifically includes. And inherency requires "necessarily" being so, not just being obvious to modify to be so. See, for example, In re Rijckaert, 9 F.3d 1531, 1534, 28 USPQ2d 1955, 1957 (Fed. Cir. 1993); see, also, M.P.E.P. §2112.
According to patent law precedents (see, e.g., ICU and Hyatt, cited above), therefore, the as filed specification fails to provide written description support for "comprising a spacer, wherein the spacer is configured to separate the gate from one of the source terminal and the drain terminal," as claim 18 now recites. And this claim, therefore, is rejected under 35 U.S.C. § 112(a) as lacking written description support in the specification.
35 U.S.C. § 112(a) "[requires t]he specification [to] contain a written description of the invention," AND 35 U.S.C. § 132(a), second sentence, prohibits "[any] amendment [from] introduc[ing] new matter into the disclosure of the invention." ACCORDINGLY: (1) an amended claim MUST have WRITTEN DESCRIPTION SUPPORT in the portion(s) of the AS FILED disclosure describing the embodiment of the claimed invention; AND (2) any amendment adding to (or deleting from) the AS FILED disclosure of the invention MAY NOT introduce NEW MATTER.
Benefit of Earlier Filing Date of PCT/US 2017/046877 Is Denied 
04.	The following is a quotation of relevant section(s) of 35 U.S.C. § 119: 
(a) An application for patent for an invention filed in this country by any person who has, or whose legal representatives or assigns have, previously regularly filed an application for a patent for the same invention in a foreign country which affords similar privileges in the case of applications filed in the United States or to citizens of the United States, or in a WTO member country, shall have the same effect as the same application would have if filed in this country on the date on which the application for patent for the same invention was first filed in such foreign country, if the application in this country is filed within 12 months from the earliest date on which such foreign application was filed. The Director may prescribe regulations, including the requirement for payment of the fee specified in section 41(a)(7), pursuant to which the 12-month period set forth in this subsection may be extended by an additional 2 months if the delay in filing the application in this country within the 12-month period was unintentional.
05.	The following is a quotation of relevant section(s) of 35 U.S.C. § 120: 
An application for patent for an invention disclosed in the manner provided by section 112(a) (other than the requirement to disclose the best mode) in an application previously filed in the United States, or as provided by section 363 or 385 which names an inventor or joint inventor in the previously filed application shall have the same effect, as to such invention, as though filed on the date of the prior application, if filed before the patenting or abandonment of or termination of proceedings on the first application or on an application similarly entitled to the benefit of the filing date of the first application and if it contains or is amended to contain a specific reference to the earlier filed application. No application shall be entitled to the benefit of an earlier filed application under this section unless an amendment containing the specific reference to the earlier filed application is submitted at such time during the pendency of the application as required by the Director. The Director may consider the failure to submit such an amendment within that time period as a waiver of any benefit under this section. The Director may establish procedures, including the requirement for payment of the fee specified in section 41(a)(7), to accept an unintentionally delayed submission of an amendment under this section.
06.	Claim 18 does NOT have the benefit of the earlier filing date of PCT/US 2017/046877. 
Claims 18 lacks written description support in PCT/US 2017/046877.. See, supra, 35 U.S.C. § 112(a) rejection of claim 18. 
Accordingly, claim 18 does NOT have the benefit of the earlier filing date of PCT/US 2017/046877. 
Objection to Labeling this Application a 371 of PCT/US 2017/046877 - New Matter with Respect to Parent(s)
07.	This application is a Continuation-In-Part ("CIP") of PCT/US 2017/046877 because this application includes new matter with respect to the parent, and the parent lacks written description of claim 18. This application therefore does not have the benefit of the filing date of the parent application. 
See, supra, 35 U.S.C. § 112(a) rejection of claims 18 as lacking written description support for "comprising a spacer, wherein the spacer is configured to separate the gate from one of the source terminal and the drain terminal."
The parent therefore lacks written description of the genus scope now claimed. See, for example, Tronzo v. Biomet Inc., 47 USPQ2d 1829, 1833 (Fed. Cir. 1998). And this application therefore is a CIP of the parent. 
Accordingly, in response to this Office Action, Applicants must:
(A)	"[provide] a new oath or declaration under 35 U.S.C. 115; and
(B)	"[redesignate this] application … as a continuation-in-part." See M.P.E.P. § 602.05.
Statutory Bases of the Prior Art Rejections 
08.	The following is a quotation of the relevant paragraph(s) of 35 U.S.C. § 102, providing the legal bases for the anticipation rejection(s) in this Office Action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
(b) EXCEPTIONS.— 
(1) DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION.—A disclosure made 1 year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under subsection (a)(1) if—
(A) the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(B) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor.
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if—
(A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor;
(B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.
09.	The following is a quotation of 35 U.S.C. § 103, providing the legal basis for the obviousness rejection(s) in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Prior Art Rejections of the Claims -- Anticipation
10.	Claim 18 is rejected under 35 U.S.C. § 102(a)(1) as anticipated by WIPO Publication WO-2018/035086 (Pre-Grant Publication [hereinafter "PGPub"] US 2019/0170681 of a U.S. patent application for inventors Westcott et al. [hereinafter "Westcott"] is provided as US/English equivalent reference and references herein are made to the US PGPub) 
A Response overcoming the rejection under 35 U.S.C. § 112(a), supra, of claim 18 (because the specification lacks written description support for "comprising a spacer, wherein the spacer is configured to separate th e gate from one of the source terminal and the drain terminal," as this claim now recites) obviates: 
(1) this rejection under 35 U.S.C. § 102 (a)(1) of claim 18 as anticipated by Westcott because claim 18 does not have the benefit of the effective filing date of Westcott.
Now pending, amended claim 18 recites a scope that is generic to that disclosed by Westcott, in which this claim lacks written description support. See, supra, 112(a) rejection of now pending, amended claim 18. 
Specifically, scope of now pending, amended claim 18 generically includes one or two spacers because amended claim 18 now recites "comprising a spacer, wherein the spacer is configured to separate the gate from one of the source terminal and the drain terminal," which has a scope (1) including two spacers, one spacer configured to separate the gate from the source terminal and the other spacer configured to separate the gate from the drain terminal one of the source terminal and the drain terminal (which is a scope described in the as filed application and therefore is "Species-Disclosed), and (2) including only one spacer, the spacer configured to separate the gate from the source terminal, or the drain terminal, but not both the source and drain terminals (which is a scope NOT described in the as filed application and therefore is "Species-Undisclosed). 
Because now pending, amended claim 18 lacks written description support in Westcott, this claim has effective priority date only as of the date it was introduced, which is 6/17/2022 (see, for example, M.P.E.P. § 2152.01 (B)). 
The effective priority date of now pending, amended claim 18, 6/17/2022, is more than a year after the date Westcott was published in a manner publicly available. Westcott, therefore, is 35 U.S.C. § 102 (a)(1) prior art against now pending, amended claim 18, and Westcott is subject to any exception under 35 U.S.C. § 102. See, for example, Santarus, Inc. v. Par Pharmaceutical, Inc., 694 F.3d 1344, 104 USPQ2d 1641 (Fed. Cir. 2012)(patent issuing from parent application was relied upon as prior art against the claims in CIPs that did not find support in the parent application); and see Zenon Environmental Inc. v. U.S. Filter Corp., 85 USPQ2d 1118 (Fed. Cir. 2007) (publication of parent international patent application describing a species was relied upon as prior art in patent application that claimed genus not finding support in the parent international application). 
Westcott describes all of the features recited in now pending, amended claim 18, except it describes two spacers (instead of one spacer as in now pending, amended claim 18), wherein one spacer is configured to separate the gate from the source terminal and the other spacer is configured to separate the gate from the drain terminal one of the source terminal and the drain terminal. See, for example, FIG. 12B and spacers 94. 
Westcott, therefore, anticipates now pending, amended claim 18. 
11.	Claims 1-6 and 18 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Pre-Grant Publication [hereinafter "PGPub"] US 2014/0353154 of a U.S. patent application for inventor "Joshi." Oxford English Dictionary definitions of "between," "adjacent," and "on," and see PGPubs US 2005/00400477 and 2015/0279913 to Xiang et al. [hereinafter "Xiang"] and Gates et al. [hereinafter "Gates"], respectively, are provided as evidence. 
As to rejecting the claims over the prior art, Joshi describes:
[a] system for detecting a target molecule (e.g., glucose) in a sample (analyte 11; see, e.g., [0125] and FIGs. 2A and 10), comprising: a source terminal (3a); a drain terminal (3b) positioned away from the source terminal 3a, wherein a gap (the space between 3a and 3b, but not limited to the shortest distance) is defined between (absent more, "between" has a scope describing the "relation of a point to two other points in opposite directions from it (i.e. if a point has two other points on opposite sides of it, it is said to be between them): In the space which separates two points; in the direct line which joins two points; hence, in any line of communication which passes from one point, place, or object, to another. See, e.g., Oxford English Dictionary definition 1a of "between") the source terminal 3a and the drain terminal 3b; a sensor (the meter 6, channel 2, and voltage source Vsd) coupled to the source terminal and the drain terminal (thus, altogether, forming a circuit comprising the source terminal 3a, the meter 6, the channel 2, the drain terminal 3b, and the voltage source Vsd), the sensor (wherein the meter 6 is) configured to monitor electrical signals across the gap between the source terminal 3a and drain terminal 3b; a gate (absent more, "gate would have a scope including a gate stack including the gate electrode 4 and the gate dielectric 5; see, e.g., [0073] and [0080] describing the sensitivity to a species in the analyte; see, Gates, [0042], and FIGs. 2 and 9, and see Xiang, [0003] and [0016] providing evidence that a person of ordinary skill in the art well recognizes a gate would have a scope including gate stack comprising a gate electrode and a gate dielectric) and positioned in the gap [and is] adjacent (as in near, but not necessarily directly contacting; see, e.g., Oxford English Dictionary definition 1a defining "adjacent" as "[n]ext to or very near something else") to one of the source terminal 3a and the drain terminal 3b[, wherein the] gate extending partially across the gap between the source terminal 3a and the drain terminal 3b; and a sensor surface (e.g., surface of channel 2 and the recognition material 7) bridging (as in across, but also including overlapping) the gap, wherein the gate is positioned on (absent more, on is not limited to the orientation/direction of top, see, e.g., Oxford English definition 1b, 1c, and 2A of "on," respectively, defining "on" as having a scope including "[w]ith reference … to any … feature viewed as a surface," "[s]upported by;" or "in contact with, upon the surface of (but not specifically on top on); cover or enclosing") a portion (absent more, portion has a scope including, but not limited to, part, but not all, to all) of the sensor surface, wherein the sensor surface is exposed between the gate and another of the one of the source terminal 3a and the drain terminal 3b, and wherein the sensor surface comprising a functionalized sensor surface (surface of the recognition material 7; see, e.g., [0079]-[0080]) configured to bind the target molecule.
With respect to pending, amended claim 1, the 6/17/2022 Response expressly recognizes that, Joshi's disclosure describes "the gate electrode 4 is positioned within the substrate and beneath the dielectric 5. The contacts 3a, 3b are positioned on the dielectric 5 and a channel 2 with a functionalized surface 7 bridges the gap between the contacts 3a, 3b. 
The 6/17 Response then contends that "Joshi fails to disclose 'wherein the gate is positioned on a portion of the sensor surface, wherein the sensor surface is exposed between the gate and another of the one of the source 247 14248.2Application No.: 16/324,974 Attorney Docket No. 3082637US02terminal and the drain terminal' as recited in amended claim 1." 
The 6/17 Response tries to support the above contention by explaining that "the gate electrode 4 disclosed in Joshi is positioned in the substrate 1 and separated from the functionalized sensor surface 7 by a dielectric 5." The 6/17 Response then concludes that "[a]s such, an exposed functionalized sensor surface cannot exist between the gate and one of the contacts 3a, 3b."
In response, absent more (e.g., specific, express limitations of the scopes of features) in the detailed description or the claims, Applicants should note the broad scopes of "between," "on," and "gate," as the evidence presented in this office action shows, and as explained supra.
As such, absent otherwise limited, "between" has a scope including "in any line of communication which passes from one point, place, or object, to another," and NOT limited to "the direct[, straight] line [that] joins two points." See, Oxford English Dictionary's definition of "between."
Regardless of how broadly scope of "between" is interpreted, and contrary to the Response's contention, Joshi in fact, and indeed, describes the "sensor surface is exposed between the gate and another of the one of the source 247 14248.2Application No.: 16/324,974 Attorney Docket No. 3082637US02terminal and the drain terminal," even with the unnecessarily narrow sense of the scope of "between." 
Specifically, and only for the sake of argument, even if "between" is interpreted to have a scope limited to being on a straight line between two points, Joshi, in fact and indeed, describes "'wherein the gate is positioned on a portion of the sensor surface, wherein the sensor surface is exposed between the gate and another of the one of the source 247 14248.2Application No.: 16/324,974 Attorney Docket No. 3082637US02terminal and the drain terminal' as recited in amended claim 1." See, infra, FIG. 2A of Joshi redrawn with a straight line drawn through drain 3b, surface of the functionalized/identifying material 7, functionalized/identifying material 7, surface of channel 7, channel 7, surface of gate dielectric 5, gate dielectric 5, surface of gate electrode 4, and gate electrode 4. 
[AltContent: connector]
    PNG
    media_image2.png
    272
    528
    media_image2.png
    Greyscale

					FIG. 2A of Joshi 
The above, figuratively (no pun intended) and literally shows Joshi describing "the gate 4 is positioned on (wherein positioned "on" has a scope including "[w]ith reference … to any … feature viewed as a feature," "[s]upported by;" or "in contact with, upon the surface of (but not specifically on top on); cover or enclosing," see Oxford English Dictionary's definition 1b, 1c, and 2A of "on," respectively) a portion of the sensor surface, wherein the sensor surface is exposed between (wherein "exposed between" is unnecessarily narrowly interpreted as "exposed at a point '[in/on] the direct [straight] line [that] joins") the gate and another of the one of the source 247 14248.2Application No.: 16/324,974 Attorney Docket No. 3082637US02terminal and the drain terminal." 
With respect to claim 2, absent more, "wells" has a scope including the doping regions forming the source and drain--and the terminals 3a/3b in Joshi are on wells including the source and drain having the dopings making the source and drain.
With respect to claims 3-6, the recitations directed to the target molecule and the catalytic nanoparticle describe features that do not limit the product claimed, but rather the context/manner in which the product would be used. As such they are not limiting. It is noted that the product Joshi describes can be used in this manner—see, for example, the Title and the Abstract, FIG. 2A and [0079] and [0080]. 
With respect to claim 6, moreover, the functionalization/recognition layer 7 is on channel 2, between the source and drain 3a/3b and results in a change of detected current as the target molecule is detected. 
With respect to claim 18, absent more, the "spacer" (see, e.g., FIG. 2A, showing a material/layer partially covering the tops of 3a and 3b, one side of 3a and 3b, and the two ends of the top of the channel 2 that contact 3a and 3b) is configured to separate[, at least physically,] the [source/drain] terminal[s 3a/3b] from the sensor surface," as claim 18 recites.
Response to Arguments
04.	The contentions in the 6/17/2022 Response have been fully considered. The contentions, however, are not found persuasive. 
With respect to pending, amended claim 1, the 6/17/2022 Response expressly recognizes that, Joshi's disclosure describes "the gate electrode 4 is positioned within the substrate and beneath the dielectric 5. The contacts 3a, 3b are positioned on the dielectric 5 and a channel 2 with a functionalized surface 7 bridges the gap between the contacts 3a, 3b. 
The 6/17 Response then contends that "Joshi fails to disclose 'wherein the gate is positioned on a portion of the sensor surface, wherein the sensor surface is exposed between the gate and another of the one of the source 247 14248.2Application No.: 16/324,974 Attorney Docket No. 3082637US02terminal and the drain terminal' as recited in amended claim 1." 
The 6/17 Response tries to support the above contention by explaining that "the gate electrode 4 disclosed in Joshi is positioned in the substrate 1 and separated from the functionalized sensor surface 7 by a dielectric 5." The 6/17 Response then concludes that "[a]s such, an exposed functionalized sensor surface cannot exist between the gate and one of the contacts 3a, 3b."
In response, absent more (e.g., specific, express limitations of the scopes of features) in the detailed description or the claims, Applicants should note the broad scopes of "between," "on," and "gate," as the evidence presented in this office action shows, and as explained supra.
As such, absent otherwise limited, "between" has a scope including "in any line of communication which passes from one point, place, or object, to another," and NOT limited to "the direct[, straight] line [that] joins two points." See, Oxford English Dictionary's definition of "between."
Regardless of how broadly scope of "between" is interpreted, and contrary to the Response's contention, Joshi in fact, and indeed, describes the "sensor surface is exposed between the gate and another of the one of the source 247 14248.2Application No.: 16/324,974 Attorney Docket No. 3082637US02terminal and the drain terminal," even with the unnecessarily narrow sense of the scope of "between." 
Specifically, and only for the sake of argument, even if "between" is interpreted to have a scope limited to being on a straight line between two points, Joshi, in fact and indeed, describes "'wherein the gate is positioned on a portion of the sensor surface, wherein the sensor surface is exposed between the gate and another of the one of the source 247 14248.2Application No.: 16/324,974 Attorney Docket No. 3082637US02terminal and the drain terminal' as recited in amended claim 1." See, infra, FIG. 2A of Joshi redrawn with a straight line drawn through drain 3b, surface of the functionalized/identifying material 7, functionalized/identifying material 7, surface of channel 7, channel 7, surface of gate dielectric 5, gate dielectric 5, surface of gate electrode 4, and gate electrode 4. 
[AltContent: connector]
    PNG
    media_image2.png
    272
    528
    media_image2.png
    Greyscale

					FIG. 2A of Joshi 
The above, figuratively (no pun intended) and literally shows Joshi describing "the gate 4 is positioned on (wherein positioned "on" has a scope including "[w]ith reference … to any … feature viewed as a feature," "[s]upported by;" or "in contact with, upon the surface of (but not specifically on top on); cover or enclosing," see Oxford English Dictionary's definition 1b, 1c, and 2A of "on," respectively) a portion of the sensor surface, wherein the sensor surface is exposed between (wherein "exposed between" is unnecessarily narrowly interpreted as "exposed at a point '[in/on] the direct [straight] line [that] joins") the gate and another of the one of the source 247 14248.2Application No.: 16/324,974 Attorney Docket No. 3082637US02terminal and the drain terminal." 
Accordingly, and contrary to the contentions in the 6/17/2022 Response, Joshi anticipates claims 1-6 and 18, and rejecting these claims as being unpatentable, therefore, is maintained. 
CONCLUSION 
12.	A shortened statutory period for reply to this Office Action is set to expire THREE MONTHS from the mailing date of this Office Action. 
Extension of this time period may be granted under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of this Office Action.
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call--Mr. Sayadian's electronic mail address is hrayr.sayadian@uspto.gov. 
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814